Execution Version

OMNIBUS CONSENT AND AMENDMENT IN RESPECT OF
TRANSACTION DOCUMENTS

﻿

THIS OMNIBUS CONSENT AND AMENDMENT IN RESPECT OF TRANSACTION DOCUMENTS (this
“Consent”) is made and entered into as of February 2,  2018 (the “Effective
Date”),  by and among MMA Capital Management, LLC, a Delaware limited liability
company  (“MMAC”), MMA Financial, Inc., a Maryland corporation (“Seller”),  MMA
Energy Capital, LLC, a Maryland limited liability company (“MEC”), Hunt FS
Holdings II, LLC, a Delaware limited liability company (“Buyer”), Hunt
Companies, Inc., a Delaware corporation (“Hunt”), Hunt FS Holdings, LLC, a
Delaware limited liability company (“Hunt FS Holdings”) and Hunt FS Holdings I,
LLC, a Delaware limited liability company (“Hunt FS Holdings I”).

A. MMAC, Seller, MEC, Buyer and Hunt (solely with respect to its express
obligations under Article V) are parties to that certain Master Transaction
Agreement, dated as of January 8, 2018 (as amended, restated, supplemented,
waived or otherwise modified from time to time, the “MTA”); 

B. Buyer, as maker, executed that certain Purchase Money Note, dated January 8,
2018, in favor of MMAC, as payee, in the original principal amount of
$57,000,000 (as amended, restated, supplemented, waived or otherwise modified
from time to time, the “Note”);

C. Hunt FS Holdings and MMAC are parties to that certain Pledge and Security
Agreement, dated January 8, 2018 (as amended, restated, supplemented, waived or
otherwise modified from time to time, the “Pledge Agreement”), pursuant to which
Hunt FS Holdings has pledged, among other things, 100% of its membership
interest in Hund FS Holdings II;

D. Hunt executed that certain Parent Undertaking Guaranty, dated as of January
8, 2018, for the benefit of MMAC (as amended, restated, supplemented, waived or
otherwise modified from time to time, the “Parent Guaranty”,  and together with
the MTA, the Note, the Pledge Agreement and any and all ancillary documents
executed in connection therewith, the “Transaction Documents”);  

E. Hunt FS Holdings owns 100% of the membership interests in Hunt FS Holdings I
and 100% of the membership interests in the Buyer;

F. Hunt FS Holdings has requested that MMAC consent to Hunt FS Holdings
transferring 100% of its 100% ownership interest in Buyer to Hunt FS Holdings I
(the “Transfer”).

G. Concurrently herewith, Hunt FS Holdings and Hunt FS Holdings I and MMAC
propose to enter into an Assignment and Assumption Agreement (the “Assumption”),
pursuant to which Hunt FS Holdings I will assume all of the obligations of Hunt
FS Holdings as Pledgor under the Pledge Agreement; and

H. The parties hereby desire to enter into this Consent to acknowledge the
substitution of Hunt FS Holdings for Hunt FS Holdings I as Pledgor under the
Pledge Agreement and other related matters.





 

 

--------------------------------------------------------------------------------

 

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, accepted and agreed to, MMAC, Seller, MEC, Buyer, Hunt, Hunt FS
Holdings and Hunt FS Holdings I,  as applicable, intending to be legally
bound, agree to the terms set forth below. 

1. CONSENT.  MMAC hereby consents to the Transfer, effective upon the
satisfaction of the following conditions:

(a)



The Assumption, by and among Hunt FS Holdings, Hunt FS Holdings I and MMAC shall
have been fully executed and delivered to MMAC. 

(b)



MMAC shall have received a closing certificate for Hunt FS Holdings I, including
copies of (i) the Certificate of Formation (and any amendments thereto)
certified by the Delaware Secretary of State, (ii) the LLC Agreement including
all amendments thereto, and (iii) resolutions approving the Transfer and the
Assumption.    

(c)



MMAC shall have received a secretary certificate for Hunt confirming
authorization of its officers to execute this Consent and consummate the
transactions described herein.

2. AMENDMENTS.  The parties agree that, upon the effectiveness of the consent
under Section 1, all references to either “Pledgor” or “Hunt FS Holdings”
contained in the Transaction Documents shall refer to “Hunt FS Holdings I”, as
the context may require.

3. REPRESENTATIONS AND WARRANTIES OF BUYER.  Buyer hereby represents and
warrants, in favor of MMAC, that no event or condition presently exists which
would either immediately or with the passage of time or giving of notice or
both, result in an Event of Default (as defined in the Note) under the Note.

4. REPRESENTATIONS AND WARRANTIES OF HUNT FS HOLDINGS.  Hunt FS Holdings
represents and warrants, in favor of MMAC, that no event or condition presently
exists which would either immediately or with the passage of time or giving of
notice or both, result in an Event of Default (as defined in the Pledge
Agreement) under the Pledge Agreement.

5. REPRESENTATIONS AND WARRANTIES OF HUNT.  Hunt hereby represents and warrants,
in favor of MMAC, as follows:



2

--------------------------------------------------------------------------------

 

(a)



The execution, delivery and performance by Hunt of this Consent and the
consummation of the transactions contemplated hereunder, including the execution
and delivery by Hunt FS Holdings and Hunt FS Holdings I of the Assumption, do
not, and will not, contravene or conflict with any law, statute or regulation
whatsoever to which Hunt, FS Holdings, or Hunt FS Holdings I, are subject or
constitute a default (or an event which with notice or lapse of time or both
would constitute a default) under, or result in the breach of, any court order,
indenture, mortgage, deed to secure debt, deed of trust, trust deed, charge,
lien, or any contract, agreement or other instrument to which Hunt, Hunt FS
Holdings, or Hunt FS Holdings I , are a  party or which may be binding on or
applicable to Hunt, Hunt FS Holdings, or Hunt FS Holdings I, where such
contravention, conflict, default or breach would reasonably be expected to have
a material adverse effect on the business, property, operations or financial
condition of Hunt, Hunt FS Holdings, Hunt FS Holdings I or Buyer, taken as a
whole; and

(b)



Hunt hereby represents and warrants, in favor of MMAC, that immediately
following the Transfer: (i) Hunt FS Holdings will own 100% of the equity
interests in Hunt FS Holdings I and (ii) Hunt FS Holdings I will own 100% of the
equity interests in the Buyer.

(c)



Hunt hereby represents and warrants, in favor of MMAC, that no event or
condition presently exists which would either immediately or with the passage of
time or giving of notice or both, result in a default or Event of Default under
the Parent Guaranty.

6. LIMITATIONS.  No provision of the Transaction Documents is amended, restated,
supplemented, waived or otherwise modified in any way other than as provided
herein.  Except as otherwise expressly provided in this Consent, all of the
terms, conditions and provisions of the Transaction Documents remain unaltered
and in full force and effect in accordance with their terms and are hereby
ratified and confirmed. 

7. EFFECTIVENESS; COUNTERPARTS.  This Consent shall become effective upon the
execution and delivery of a counterpart hereof by each of the parties hereto. 
This Consent may be executed in any number of counterparts, any set of which
signed by each of the parties hereto shall be deemed to constitute a complete,
executed original for all purposes.  Transmission by facsimile, “pdf” or similar
electronic copy of an executed counterpart of this Amendment shall be deemed to
constitute due and sufficient delivery of such counterpart.

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------

 

 

EXECUTED, effective as of the Effective Date.

﻿

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

MMA Capital Management, LLC

 

MMA Financial, Inc.

 

﻿

By:

 

 

By:

 

 

﻿

 

Michael L. Falcone

 

 

Michael L. Falcone

 

﻿

 

Chief Executive Officer

 

 

President

 

﻿

 

 

 

 

 

 

﻿

MMA Energy Capital, LLC

 

 

 

 

﻿

 

 

 

 

 

 

﻿

By:

 

 

 

 

 

﻿

 

Michael L. Falcone

 

 

 

 

﻿

 

President

 

 

 

 

﻿

[Signatures continue on next page]

[Signature Page to Omnibus Consent and Amendment in respect of Transaction
Documents] 

 

--------------------------------------------------------------------------------

 

 

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

Hunt Companies, Inc.

 

Hunt FS Holdings II, LLC

 

﻿

 

 

 

 

 

 

﻿

By:

 

 

By:

 

 

﻿

Name:

 

 

Name:

 

 

﻿

Title:

 

 

Title:

 

 

﻿

 

 

 

 

 

 

﻿

Hunt FS Holdings, LLC

 

Hunt FS Holdings I, LLC

 

﻿

 

 

 

 

 

 

﻿

By:

 

 

By:

 

 

﻿

Name:

 

 

Name:

 

 

﻿

Title:

 

 

Title:

 

 

﻿



[Signature Page to Omnibus Consent and Amendment in respect of Transaction
Documents] 

 

--------------------------------------------------------------------------------